DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 10/22/21, which is entered.

Claim Objections
Applicant’s arguments and amendments, see pages 7 – 8, filed 10/22/21, with respect to an objection to claims 1, 13, 18, and 20 have been fully considered and are persuasive.  The objection of 7/22/21 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 7 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 1 and 20 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The rejection could be obviated by deleting the term “generally.” Claims 4, 7 – 19, and 21 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4, 7, 9, 14, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai (US 9,186,954 B2) (hereinafter “Ochiai”) in view of Ito et al. (US 8,182,215 B2) (hereinafter “Ito”). Both references are in the applicant’s field of endeavor, a blower unit of an air conditioner for a vehicle with a two-layered structure. These two references, when considered together, teach all of the elements recited in claims 1, 4, 7, 9, 14, and 18 – 20 of this application.
Regarding claim 1, Ochiai discloses a blower unit (1) of an air conditioner for a vehicle (col. 2 lines 48 – 50) with a two- layered structure (Fig. 1) to divide and inhale indoor air and outdoor air (col. 2 lines 1 – 3), the blower unit comprising: a scroll case (11) having a first inlet (111) and a second inlet (112) for inhaling at least one among indoor air and outdoor air (col. 2 lines 6 – 8), a first passageway which is an air passageway through the first inlet (113), and a second passageway which is an air passageway through the second inlet (114, see annotated Fig. 1 below, the capitalized annotations denoting claim limitations); a first fan disposed in the first passageway to inhale air from the first inlet (12); a second fan arranged in an axial direction with respect to the first fan and disposed in the second passageway to inhale air from the second inlet (13); a motor for rotating the first fan and the second fan (16, Fig. 1); and a guide part disposed in the scroll case (see annotated Fig. 1 below) to guide the air inhaled axially through the inlets to flow in a radial direction (functional limitation that Ochiai performs when the motor rotates the fans). Ochiai does not explicitly disclose 

    PNG
    media_image1.png
    597
    867
    media_image1.png
    Greyscale

Ito teaches the guide part (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) has a first guide part (24b) disposed in the first passageway (annotated Fig. 1) and a second guide part (23b) disposed in the second passageway (annotated Fig. 1), wherein the second guide part is formed integrally with the second fan (23, col. 5 lines 9 – 11) and has at least a portion that is generally 

    PNG
    media_image2.png
    758
    866
    media_image2.png
    Greyscale

Regarding claim 4, Ochiai as modified by Ito as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the first guide part is combined with an upper part of the second guide part. Ochiai does not explicitly contain this additional limitation.
Ito teaches the first guide part (24b) is combined with an upper part of the second guide part (23b, annotated Fig. 1 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the 
Regarding claim 7, Ochiai further shows a main body (14, and associated structures) having a boss (141) for receiving a rotary shaft (162) of the motor (16), wherein the first fan (12) is disposed above the main body and the second fan (13) is disposed below the main body (annotated Fig. 1).
Regarding claim 9, Ochiai further shows the guide part extends integrally in a downward direction from the main body (the upper second guide part extends integrally downward from 14 in annotated Fig. 1).
Regarding claim 14, Ochiai as modified by Ito as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 14 of this application further discloses a rotary shaft of the motor penetrates through the first and second guide parts to be assembled. Ochiai does not explicitly contain this additional limitation.
Ito teaches a rotary shaft (22a) of the motor (22) penetrates through the first and second guide parts to be assembled (24b, 23b, annotated Fig. 1 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai by adding the structure as taught by Ito in order to make manufacturing easier since it is simpler to drill or mold a through hole than a blind hole in the manufacturing process.  
Regarding claim 18, Ochiai as modified by Ito as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 18 of this 
Ito teaches the second guide part (23b) has a stepped portion corresponding to a motor housing (unnumbered but labeled in annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai by adding the stepped portion as taught by Ito in order to provide a transition structure that conforms better to the motor shaft for attaching the guide part and fans securely to the motor shaft than the frusto-conical portion.
Regarding claim 19, Ochiai as modified by Ito as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 19 of this application further discloses one of the main body and the guide part has a groove formed inwardly, and the other of the main body and the guide part has a protrusion combined with the groove. Ochiai as modified by Ito does not explicitly contain this limitation. However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai so that one among the main body and the guide part has a groove formed inwardly, and the other one has a protrusion combined with the groove as a simple substitution of one known element for another to obtain predictable results. MPEP 2143, I, B. The prior art Ochiai reference contains the claimed elements of a groove formed inwardly in Fig. 1 in many places, such as the opening 151 in the blower covering 15, and other portions of the blower covering 15. The Ochiai reference also has the claimed protrusion combined with the groove in several places in Fig. 1. The substituted components, namely the 
Regarding claim 20, Ochiai discloses a blower unit (1) of an air conditioner for a vehicle (col. 2 lines 48 – 50) with a two- layered structure (Fig. 1) to divide and inhale indoor air and outdoor air (col. 2 lines 1 – 3), the blower unit comprising: a scroll case (11) having a first inlet (111) and a second inlet (112) for inhaling at least one among indoor air and outdoor air (col. 2 lines 6 – 8), a first passageway which is an air passageway through the first inlet (113), and a second passageway which is an air passageway through the second inlet (114, see annotated Fig. 1 above); a first fan disposed in the first passageway to inhale air from the first inlet (12); a second fan arranged in an axial direction with respect to the first fan and disposed in the second passageway to inhale air from the second inlet (13); a motor for rotating the first fan and the second fan (16, Fig. 1); and a guide part disposed in the scroll case (see annotated Fig. 1) to guide the air inhaled axially through the inlets to flow in a radial direction (functional limitation that Ochiai performs when the motor rotates the fans). Ochiai does not explicitly disclose wherein the guide part has at least a portion that is generally 
Ito teaches the guide part (see annotated Fig. 1, above) has at least a portion that is generally frustoconical shaped (second guide part 23b) and is formed integrally with the second fan (23, col. 5 lines 9 – 11), wherein the motor (22) rotates the second fan (23) and the guide part (23b and associated structures in Fig. 1) to guide the air inhaled from the second inlet to be discharged through the second passageway (functional limitation that Ito performs as described at col. 7 line 61 – col. 8 line 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai by adding the guide part formed integrally with the second fan as taught by Ito in order to reduce the number of parts and simplify manufacturing when compared to the required number of parts of Ochiai by forming them with polypropylene resin as described at col. 5 lines 9 – 11 of Ito.
Claims 8, 11 – 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Ito as applied to claims 7 and 1 above, and further in view of Kamiya (WO 2017/208657 A1 English machine translation) (hereinafter “Kamiya”). Kamiya is also in the applicant’s field of endeavor, a blower unit of an air conditioner for a vehicle. These two references, when considered together, teach all of the elements recited in claims 8, 11 – 13, 16, and 17 of this application.
Regarding claim 8, Ochiai as modified by Ito as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application 
Kamiya teaches motor (16) has an extension shaft (unnumbered extension shaft labeled in annotated Fig. 2 below, the capitalized annotations denoting claim limitations) extending axially from the rotary shaft (16a), and the first guide part (annotated Fig. 2) has a second boss (121) for receiving the extension shaft (annotated Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai by adding the extension shaft and boss as taught by Kamiya in order to increase the rigidity of the apparatus to reduce wobble that in turn prevents premature wearing of the assembly.

    PNG
    media_image3.png
    710
    741
    media_image3.png
    Greyscale

Regarding claim 11, Ochiai as modified by Ito as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses the first fan and the second fan have different diameters, and wherein the first and second guide parts have different slopes depending on the diameters of the first and second fans. Ochiai further discloses the first fan (12) and the second fan (13) have different diameters (annotated Fig. 1, above) but does not 
Kamiya teaches the first fan and the second fan have different diameters (first fan 11 has a smaller diameter than second fan 12 in annotated Fig. 2 above), and wherein the first and second guide parts have different slopes depending on the diameters of the first and second fans (construing the limitation in view of the specification, and in particular the configuration of Figs. 2 – 4, the first guide part has a smaller slopes as measured from horizontal and the first fan has smaller diameter, and the second guide part has a larger slope as from horizontal and has the larger diameter). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai with the geometry of the guide parts as taught by Kamiya in order to further smooth the airflow past the guide parts, which reduces unwanted noise caused by the blower unit.
Regarding claim 12, Ochiai as modified by Ito and Kamiya as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses a slope value of one of the first and second guide part of one of the first and second fans with a larger diameter is larger than a slope value of the one of the first and second guide parts of the one of the first and second fans with a smaller diameter. Ochiai does not explicitly contain this additional limitation. 
Kamiya teaches a slope value of one of the first and second guide part of one of the first and second fans with a larger diameter is larger than a slope value of the one of the first and second guide parts of the one of the first and second fans with a smaller diameter (construing the limitation in view of the specification, and in particular the 
Regarding claim 13, Ochiai as modified by Ito and Kamiya as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses the slope value of the guide part of the one of the first and second fans arranged in the air passageway which is further from the air inlet is larger than the slope value of the one of the first and second guide parts of the one of the first and second fans arranged in the air passageway which is nearer to the air inlet. Ochiai does not explicitly contain this additional limitation. 
Kamiya teaches the slope value of the guide part (first guide part in annotated Fig. 2 above) of the one of the first and second fans (first fan 11) arranged in the air passageway (13c) which is further from the air inlet is larger than the slope value of the one of the first and second guide parts of the one of the first and second fans arranged in the air passageway which is nearer to the air inlet (the slope measured from horizontal of the first guide part is very small nearer to the air inlet 13a and the slope becomes larger the lower or father from the air inlet in annotated Fig. 2 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai by adding the slopes as taught by 
Regarding claim 16, Ochiai as modified by Ito as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 16 of this application further discloses the guide part has space portions formed therein. Ochiai does not explicitly contain this additional limitation. 
Kamiya teaches the guide part has space portions formed therein (see annotated Fig. 2, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai by adding the space portions as taught by Kamiya in order to save material costs and to save weight compared to the guide portions being solid, the weight saving improving the fuel economy of the vehicle. 
Regarding claim 17, Ochiai further discloses the guide part has one or more ribs formed thereon in order to reinforce rigidity (see unnumbered ribs labelled in annotated Fig. 1, above).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai as modified by Ito as applied to claim 14 above, and further in view of Makinson et al. (US 6,881,033 B2) (hereinafter “Makinson”). Makinson is also in the applicant’s field of endeavor, a blower unit. These three references, when considered together, teach all of the elements recited in claim 15 of this application.
Ochiai as modified by Ito as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 15 of this application further discloses an end portion of the rotary shaft of the motor is fixed with a clip. 
Makinson teaches an end portion of the rotary shaft (2) of the motor is fixed with a clip (a circlip, col. 3 lines 52 – 54). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ochiai by adding the clip as taught by Makinson in order to secure the rotor with a fastener that takes up very little space, yet keeps the rotor very securely in place, also noting a lack of any fastener disclosed by Ochiai or Ito.

Allowable Subject Matter
Claims 10 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Related to claim 10, the present invention pertains to a blower unit for an air conditioner for a vehicle that specifically requires a scroll case having a first inlet and second inlet, a first passageway and a second passageway, a first fan and a second fan, a motor, first and second guide parts, the second guide part formed integrally with the second fan and has a lets a portion that is frusto-conical shaped, a main body having a boss for receiving a rotary shaft of the 
Related to claim 21, the present invention pertains to a blower unit for an air conditioner for a vehicle that specifically requires a scroll case having a first inlet and a second inlet, a first passageway and a second passageway, a first fan and a second fan, a motor, a guide part that has a portion that is frusto-conical shaped and is formed integrally with the second fan, a main body disposed below the first fan and above the second fan. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above blower unit used in combination with the guide part extending integrally with the main body to be inclined downwardly from the main body and has an upper portion being opened, and wherein a cover member of a flat plate shape covers the upper portion of the guide part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHILLIP DECKER/Examiner, Art Unit 3762   

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762